Exhibit4.1 FORM OF WARRANT BSD MEDICAL CORPORATION WARRANT TO PURCHASE COMMON STOCK Warrant No.: Date of Issuance:May , 2010 (“Issuance Date”) BSD Medical Corporation, a Delaware corporation (the “Company”), hereby certifies that, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, , the registered holder hereof or its permitted assigns (the “Holder”), is entitled, subject to the terms set forth below, to purchase from the Company, at the Exercise Price (as defined below) then in effect, upon exercise of this Warrant to Purchase Common Stock (including any Warrants to Purchase Common Stock issued in exchange, transfer or replacement hereof, the “Warrant”), at any time or times on or after the six (6) month and one (1) day anniversary of the Issuance Date (the “Initial Exercise Date”), but not after 11:59 p.m., New York time, on the Expiration Date (as defined below), (subject to adjustment as provided herein) fully paid and nonassessable shares of Common Stock (as defined below) (the “Warrant Shares”).Except as otherwise defined herein, capitalized terms in this Warrant shall have the meanings set forth in Section16.This Warrant is one of the Warrants to Purchase Common Stock (the “SPA Warrants”) issued pursuant to Section1 of that certain Securities Purchase Agreement, dated as of May3, 2010, by and among the Company and the investors (the “Buyers”) referred to therein (the “Securities Purchase
